Title: To John Adams from Richard Salter, Jr., 20 November 1800
From: Salter, Richard, Jr.
To: Adams, John



May it please your Excellency
Boston Novr: 20th: 1800

To hear me on A subject relative to the distresses of my Friends now in our common Prison at Boston, I address you in behalf of them, their Parents, Friends, & Connections; & as A Brother to them all, but in particular to one who has suffered before his arrival to his Country more than I could suppose this mortal Flesh could bear, & who is still in distress with his Family & Connections, being confined for the term of time of Six Months, & pay A fine of Two hundred Dollars—The fine I think nothing of when compared with the time of Imprissonment to which he is sentenced, and as I am satisfied that if they have been guiltey of any error, or have transgressed the Laws of their Country, wherin such punishment ought to be inflicted; That they repent earnestly for it, & as they expect forgiveness from their heavenly Father so have they a right to expect it from the Father of their Country, therfore they have looked to you with that degree of Pitey which they have looked to their heavenly Father for, & at the Back of whitch Petition the Character of our Friends is Certified by respectable Gentn:, which I think is sufficient to satisfy you, that it was by no ill desighn they did as they have done, but only in preservation of their own Lives—It was well proved that Captn: Lamb, threatned Leaving them on shore among the Natives, & Beat them very much, also throwing my Brother John Salter who was first Officer of the Ship, forward amongst the men; which was A very disaggreeable situation for A Chief Officer to be in, & an improper one for an Officer of A Commissioned vessell Sailing under the American Flagg; my Brother had allowed him by his aggreement with the owners & Captn:, A State Room for his own use & Benefitt, & it was  to be taken from him without his consent, and  he had an Inclination to give it up on his homeward bound passage, the owners were to allow him Ten or Twelve Guineas for the use of it—My wish is to State to you what my Brother sufferd before his arrival here. Instead of being confined to his State Room as he ought to be if A Dangerous man, or suspended from Dutey as an incapable one, he was thrown forward among the men, some time after A Mutiny arose on Ship Board, he was considerd the Instigator of it, Captn: Lambs wrath was inflicted upon him the moment he layed his hands on him he put him in Irons, fed him upon Bread & water, & Confined him in A Sail Room Lined with Tin for Six Months, & A Shift of Cloaths were allowed part of the time once A Fortnight, & part only once A Month, so that before his arrival at Canton he had the Scurvey to A terrible degree, & his hair was all matted together, that in fact his person became more filthey than other ways, on his arrival at Canton he was sent home in Irons with the Crew for Trial, where he arrived & found his friends supporting his Family, & himself without A Farthing to help it, but considerd  himself as an additional  what must be his feelings when comparing  present situation of affairs to what it was before he enterd on Ship Board, after having all his property taken from him even his Instruments Clothing &c., loosing his Two years pay with many Purquisitts, & Still to be kept from providing for his Family; his situation is truly distressing, & calls loudly for your Pitey, which I hope will be granted; & permit me to / Subscribe myself most Respectfully / Your obedt. humble servt.
Richard Salter Jr
PS since writing the above, five of the Crew which were try’d at Providence with the same Charges against them have been cleared—